DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 16/521,511 filed on 07/24/2019 have been examined.
The amendment filed on 01/07/2022 has been entered and fully considered.
Claims 1, 9, and 17 have been amended.
Claims 2, 10, and 18 have been canceled.
Claims 21-23 have been newly added. 
Claims 1, 3-9, 11-17, and 19-23 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1, 3-6, 8-9, 11-14, 16-17, and 19-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1, 3-6, 8-9, 11-14, 16-17, and 19-20 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-23 are allowed over the prior art of record.
The closest prior art of record is Jensen [USPGPub 2019/0101649], hereinafter referred to as Jensen, Smith et al. [USPGPub 2019/0351434], hereinafter referred Pickett et al. [USPGPub 2019/0124826], hereinafter referred to as Pickett.
As per claims 1, 9, and 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious detect a furrow in the ground based on the current point cloud data; match the detected furrow with a furrow represented in the map; determine the estimate of the current location of the vehicle based on a current position in relation to the detected furrow.
Claims 3-8 depend from claim 1, 11-16 depend from claim 9, and 19-23 depend from claim 17 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662